DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“dividing/mixing optical device….” and “signal processor that determines…” in claims 1-7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 1-9 are is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, from which claim 4 depends from, has been amended to recite that the spectrum conversion results in a single Gaussian distribution curve while claim 4 states there is switching to  several types of conversion characteristics to produce more than a single Gaussian distribution curve (i.e. see claim 4 which recites “Gaussian distribution curves” (plural being emphasized). It is not clear if claim 1 permits a plurality of single Gaussian distribution curves or only one Gaussian distribution curve with no additional curves being made.  Claims 2-4 and 7-9 are rejected for the same reason as they have “single” in the claim. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) 
Claim 4 is alternatively rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to include all the limitations of the claim upon which it depends.  As discussed above, a plausible interpretation of claim 1 is that there is only one Gaussian distribution curve and claim 4 recites there are several Gaussian distribution curves thus claim 4 does not include the limitation that there is only one distribution curve.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al. (US 2010/0150467).
	Zhao shows phase unwrapping in optical coherence tomography comprising:
a light source (120) that emits light having a light source spectrum with a plurality of wavelength components; 
an objective lens (114)
an interference light generator (100) that includes a dividing/mixing optical device and a reference mirror, the dividing/mixing optical device (1) branching the light from the light source, (2) causing one branch light (102) to enter an imaging object via the objective lens (114) and 
a detector (130, 132) that detects the interference light; and
a processor (200; [0054]) that determines a reflected light intensity distribution of the imaging object on the basis of a spectrum of the detected interference light, wherein
the processor performs spectrum conversion, the spectrum conversion having a conversion characteristic with which the light source spectrum is converted to a single Gaussian distribution curve, on the spectrum of the interference light (paras. [0034]-[0037]: A single Gaussian window is applied to each different portion of the spectrum),
the processor determines the reflected light intensity distribution by Fourier- transforming a spectrum resulting from the spectrum conversion (para. [0037]: “Performing a Fourier transform separately to the two windowed spectra can yield phase information at two different center wavelengths.” emphasis added; This means that a Fourier transform is done on a single spectrum and then another Fourier transform is done on the other spectrum. See also Response to Arguments below for further explanation), and
in the conversion characteristic, the light source spectrum and the single Gaussian distribution curve have center wavelengths differing from each other (“the windows being equidistant from the source center;” para. [0055]).

2. The optical coherence tomographic apparatus according to claim 1, wherein the center wavelength of the Gaussian distribution curve is set at a longer wavelength than the center 

3. The optical coherence tomographic apparatus according to claim 1, wherein processor performs the spectrum conversion using the single Gaussian distribution curve having the center wavelength corresponding to a resolution in a direction vertical to the optical axis of the objective lens, the resolution being determined by the center wavelength of a light source spectrum and the numerical aperture of the objective lens. (para. [0043]; para [0037]: “allowing for separation of closely spaced reflectors” ).
4. (As understood by the Examiner) The optical coherence tomographic apparatus according to claim 1, wherein the signal processor switches between several types of conversion characteristics having the center wavelengths differing from each other in Gaussian distribution curves (“extendable to more than two spectral windows” para. [0013], “the windows may be of any desirable shape” para. [0037], three or more windows can be done iteratively” para.[0038]).

7. The optical coherence tomographic apparatus according to any one of claims 1 through 6claim 1, wherein the light source spectrum may have a component in a wavelength range from 700 to 1400 nanometers (para. [0061]).

With respect to claim 8, the recited steps flow from the function of elements discussed for claim 1 above.

.

Allowable Subject Matter
Claims 5 and 6 are allowed.

Response to Arguments
Specification:
The objection to the title has been withdrawn. Examiner thanks Applicant for amending the title to be more informative.


Claim Interpretation:
	Applicant argues that “interference generator” does not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the dividing/mixing optical device is sufficient structure. The Examiner agrees that “interference generator” no longer invokes 35 U.S.C. 112(f); however the “dividing/mixing optical device” does invoke 35 U.S.C. 112(f). No evidence has been found that the term “dividing/mixing optical device” (i.e. a device that is optical and divides and mixes) has achieved recognition in the art to be the name of structure for performing the claimed function. Although “device” is a noun (i.e. structure) and is modified with “optical” the term optical only describes a field of physics (e.g. mechanical, electrical, atomic, etc.) that is not sufficient structure for the function of “dividing/mixing” as well as the other functions recited in claim 1 for the element.


Claim Rejections - 35 USC § 112:
The rejections of claims in the previous Office action have been withdrawn.

Claim Rejections - 35 USC § 102:
Applicant argues Zhao uses two of signal spectrum to perform phase unwrapping and thus Zhao’s process requires spectral transmission using two Gaussian distribution curves. This is not found to sufficiently show that the amended claims overcome Zhao. Claim 1 has been amended to require conversion of a spectrum to a single Gaussian distribution curve and then, the determination of intensity distribution by Fourier transforming the converted spectrum. Although Zhao teaches that two spectra are converted (i.e. windowed; para. [0037]: “Performing a Fourier transform separately to the two windowed spectra can yield phase information at two different center wavelengths”), each Fourier transform is performed on a single converted spectrum as required by the claim. This is consistent with the disclosure (e.g. claim 4: “processor switches between several types of conversion characteristics having the center wavelengths differing from each other in Gaussian distribution curves” emphasis added). Therefore, even taking Applicant’s assertion that Zhao must use two Gaussian distribution curves, it is not found persuasive that the claims differentiate from Zhao.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419. The examiner can normally be reached Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Hwa Andrew Lee/Primary Examiner, Art Unit 2886